Citation Nr: 0820189	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  00-16 104	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertensive 
cardiovascular disease with compensated congestive heart 
failure with sick sinus syndrome.



ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel








INTRODUCTION

The veteran served on active duty from July 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.  The Board remanded the 
claim in June 2001.  Though the development was completed, 
the claim was not returned to the Board prior to the widow's 
claim for dependency and indemnity compensation subsequent to 
the veteran's death.  Her appeal is dealt with in a separate 
decision rendered concurrently with this decision. 


FINDING OF FACT

On October 23, 2007, the Board was notified by the RO in St. 
Petersburg, Florida that the appellant died in August 2005.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


